

RESTATED
1999 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
STOCK INCENTIVE PLAN


1. Purpose of the Plan
The purpose of the Plan is to aid the Company and its Subsidiaries in recruiting
and retaining key individuals of outstanding ability and to motivate such
individuals to exert their best efforts on behalf of the Company and its
Subsidiaries by providing incentives through the granting of Awards. The Company
expects that it will benefit from the added interest which such key individuals
will have in the welfare of the Company as a result of their proprietary
interest in the Company’s success.


2. Definitions


The following capitalized terms used in the Plan have the respective meetings
set forth in this Section:



(a)  
Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.




(b)  
Award: An Option, Stock Appreciation Right or Other Stock-Based Award granted
pursuant to the Plan.




(c)  
Beneficial Owner: A “beneficial owner”, as such term is defined in Rule 13d-3
under the Act (or any successor rule thereto).




(d)  
Board: The Board of Directors of the Company.




(e)  
Change in Control: The purchase or other acquisition by any person, entity or
group of persons, within the meaning of section 13(d) or 14(d) of the Exchange
Act, or any comparable successor provisions, employees or directors of the
Company or their respective Affiliates, of ownership of fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally.




(f)  
Code: The Internal Revenue Code of 1986, as amended, or any successor thereto.




(g)  
Committee: The Compensation Committee of the Board.

 

(h)  
Company: American Axle & Manufacturing Holdings, Inc., a Delaware corporation




(i)  
Disability: Inability of a Participant to perform in all material respects his
duties and responsibilities to the Company, or any Subsidiary of the Company by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Board may reasonably
determine in

 

--------------------------------------------------------------------------------


 
good faith. The Disability determination shall be in the sole discretion of the
Board and a Participant (or his representative) shall furnish the Board with
medical evidence documenting the Participant’s disability or infirmity which is
satisfactory to the Board.

 

(j)  
Effective Date: January 8, 1999.




(k)  
Fair Market Value: On a given date, the arithmetic mean of the high and low
prices of the Shares as reported on such date on the Composite Tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if no Composite Tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (or such market in which such prices are regularly
quoted), or, if there is no market on which the Shares are regularly quoted, the
Fair Market Value shall be the value established by the Committee in good faith.
If no sale of shares shall have been reported on such Composite Tape or such
national securities exchange on such date or quoted on the National Association
of Securities Dealer Automated Quotation System on such date, then the
immediately preceding date on which sales of the Shares have been so reported or
quoted shall be used.




(l)  
ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

 
(m)  LSAR: A limited stock appreciation right granted pursuant to Section 7(d)
of the Plan.
 

(n)  
Other Stock-Based Awards: Awards granted pursuant to Section 8 of the Plan.




(o)  
Option: A stock option granted pursuant to Section 6 of the Plan.




(p)  
Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a) of the Plan.




(q)  
Participant: An individual who is selected by the Committee to participate in
the Plan.




(r)  
Performance-Based Awards: Certain Other Stock-Based Awards granted pursuant to
Section 8(b) of the Plan.




(s)  
Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).




--------------------------------------------------------------------------------


 

(t)  
Plan: The 1999 American Axle & Manufacturing Holdings, Inc., Stock Incentive
Plan.




(u)  
Shares: Shares of common stock of the Company.




(v)  
Stock Appreciation Right: A stock appreciation right granted pursuant to Section
7 of the Plan.




(w)  
Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the Code
(or any successor section thereto).



3. Shares Subject to the Plan
 
The total number of Shares which may be issued under the Plan is 13,500,000. The
maximum number of Shares for which Options or Stock Appreciation Rights may be
granted during a calendar year to any Participant shall be 1,500,000. The Shares
may consist, in whole or in part, of unissued Shares or treasury Shares. The
issuance of Shares or the payment of cash upon the exercise of an Award shall
reduce the total number of Shares available under the Plan, as applicable.
Shares which are subject to Awards which terminate or lapse may be granted again
under the Plan.


4. Administration
 
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are each “non-employee directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto) and “outside
directors” within the meaning of Section 162(m) of the Code (or any successor
section thereto). The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall require payment of
any amount it may determine to be necessary to withhold for federal, state,
local or other taxes as a result of the exercise of an Award. Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of such withholding taxes by (a) delivery in Shares or (b) having Shares
withheld by the Company from any Shares that would have otherwise been received
by the Participant.


5. Limitations


No award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 
 


--------------------------------------------------------------------------------





6. Terms and Conditions of Options


Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:



(a)  
Option Price. The Option Price per Share shall be determined by the Committee,
but shall not be less than 100% of the Fair Market Value of the Shares on the
date an Option is granted.




(b)  
Exercisability. Options granted under the Plan shall be exercisable at such time
and such terms and conditions as may be determined by the Committee, but in no
event shall an Option be exercisable more than ten years after the date it is
granted.




(c)  
Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii) or (iii) in the following
sentence. The purchase price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash, (ii) in Shares having Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee, (iii) partly in cash and
partly in such Shares or (iv) through the delivery of irrevocable instruments to
a broker to deliver promptly to the Company an amount equal to the aggregate
option price for the shares being purchased. No Participant shall have any
rights to dividends or other rights of a stockholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions by the Committee pursuant to the Plan.




(d)  
ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant who
at the time of such grant, owns more than ten percent of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, unless
(i) the Option Price for such ISO is at least 110% of the Fair Market Value of a
Share on the date the ISO is granted and (ii) the date on which such ISO
terminates is a date not later than the day preceding the fifth anniversary of
the date on which the ISO is granted. Any Participant who disposes of Shares
acquired upon the exercise of an ISO either (i) within two years after the date
of grant of such ISO or (ii) within one year after the transfer of such Shares
to the Participant, shall notify the Company of such disposition and of the
amount realized upon such disposition.




--------------------------------------------------------------------------------


 
7. Terms and Conditions of Stock Appreciation Rights
 

(a)  
Grants. The Committee also may grant (i) a Stock Appreciation Right independent
of an Option or (ii) a Stock Appreciation Right in connection with an Option, or
a portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the related
Option, (B) shall cover the same Shares covered by an Option (or such lesser
number of Shares as the Committee may determine) and (C) shall be subject to the
same terms and conditions as such Option except for such additional limitations
as are contemplated by this Section 8 (or such additional limitations as may be
included in an Award agreement).




(b)  
Terms. The exercise price per Share of a Stock Appreciation Right shall be an
amount determined by the Committee but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) an amount permitted by applicable laws, rules,
by-laws or policies of regulatory authorities or stock exchanges. Each Stock
Appreciation Right granted independent of an Option shall entitle a Participant
upon exercise to an amount equal to (i) the excess of (A) the Fair Market Value
on the exercise date of one Share over (B) the exercise price per Share, times
(ii) the number of Shares covered by the Stock Appreciation Right. Each Stock
Appreciation Right granted in conjunction with an Option, or a portion thereof,
shall entitle a Participant to surrender to the Company the unexercised Option,
or any portion thereof, and to receive from the Company in exchange therefore an
amount equal to (i) the excess of (A) the Fair Market Value on the exercise date
of one Share over (B) the Option Price per Share, times (ii) the number of
Shares covered by the Option, or portion thereof, which is surrendered. The date
a notice of exercise is received by the Company shall be the exercise date.
Payment shall be made in Shares or in cash, or partly in Shares and partly in
cash (any such Shares valued at such Fair Market Value), all as shall be
determined by the Committee. Stock Appreciation Rights may be exercised from
time-to-time upon actual receipt by the Company of written notice of exercise
stating the number of Shares with respect to which the Stock Appreciation Right
is being exercised. No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.




(c)  
Limitations. The Committee may impose, in its discretion, such conditions upon
the exercisability or transferability of Stock Appreciation Rights as it may
deem fit.




(d)  
Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events. Such LSARs may
provide for a different method of determining appreciation, may specify that
payment will be made only in cash and may provide that any related Awards are
not exercisable while such LSARs are exercisable. Unless the context otherwise

 

--------------------------------------------------------------------------------




requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.




8. Other Stock-Based Awards
 

 
(a)
Generally. The Committee, in its sole discretion, may grant Awards of Shares,
Awards of restricted shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares (“Other
Stock-Based Awards”). Such Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including,
without limitation, the right to receive more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine to whom and when Other Stock-Based Awards will be made, the
number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).




(b)  
Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted under this Section 8 may be granted in
a manner which is deductible by the Company under Section 162(m) of the Code (or
any successor section thereto) (“Performance-Based Awards”). A Participant’s
Performance-Based Award shall be determined based on the attainment of written
performance goals approved by the Committee for a performance period established
by the Committee (i) while the outcome for that performance period is
substantially certain and (ii) no more than 90 days after the commencement of
the performance period to which the performance goal relates, or, if less, the
number of days which is equal to 25 percent of the relevant performance period.
The performance goals, which must be objective, shall be based upon one or more
of the following criteria: (1) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization); (ii)
net income, (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on shareholders’ equity; (vii) expense management; (viii)
return on investment; (ix) improvements in capital structure; (x) profitability
of an identifiable business unit or product; (xi) maintenance or improvement of
profit margins; (xii) stock price; (xiii) market share; (xiv) revenues or sales;
(xv) costs; (xvi) cash flow; (xvii) working capital and (xviii) return on
assets. The foregoing criteria may relate to the Company, one or more of its
Subsidiaries or one or more of its divisions or units, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto),
the performance goals may be calculated without regard to extraordinary items.
The maximum amount of a Performance-Based Award during a calendar year to any
Participant shall be $5,000,000. The Committee shall determine whether, with
respect to a given




--------------------------------------------------------------------------------

 
Participant and, if they have, to so certify and ascertain the amount of the
applicable Performance-Based Award. No Performance-Based Awards will be paid for
such performance period until such certification is made by the Committee. The
amount of the Performance-Based Award actually paid to a given Participant may
be less than the amount determined by the applicable performance goal formula,
at the discretion of the Committee. The amount of the Performance-Based Award
actually paid to a given Participant may be less than the amount determined by
the applicable performance goal formula, at the discretion of the Committee. The
amount of the Performance-Based Award determined by the Committee for a
performance period shall be paid to the Participant at such time as determined
by the Committee in its sole discretion after the end of such performance
period; provided, however, that a Participant may, if and to the extent
permitted by the Committee and consistent with the provisions of Section 162(m)
of the Code, elect to defer payment of a Performance-Based Award.


9. Adjustments Upon Certain Events


Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
 

(a)  
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitilization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange, any distribution to shareholders of Shares
other than regular cash dividends or any other similar event, the Committee in
its sole discretion and without liability to any person may make such
substitution or adjustment, if any, as it deems to be equitable, as to (i) the
number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the maximum number
of Shares for which Options or Stock Appreciation Rights may be granted during a
calendar year to any Participant, (iii) the Option Price and/or (iv) any other
affected terms of such Awards.

 

(b)  
Change in Control. Except as otherwise provided in an Award agreement, in the
event of a Change in Control, the Committee in its sole discretion and without
liability to any person may take such actions, if any, as it deems necessary or
desirable with respect to any Award (including, without limitation), (i) the
acceleration of an Award, (ii) the payment of a cash amount in exchange for the
cancellation of an Award and/or (iii) the requiring of the issuance of
substitute Awards that will substantially preserve the value, rights and
benefits of any affected Awards previously granted hereunder (as of the date of
the consummation of the Change in Control).


10. No Right to Employment
 
The granting of an Award under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.



--------------------------------------------------------------------------------


11.  Successors and Assigns


The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in a bankruptcy or representative of the Participant’s creditors.


12. Nontransferability of Awards
 
Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.


13. Amendments or Termination


The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which, (a) without the approval of the
shareholders of the Company, would (except as is provided in Section 9 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or change the maximum number of Shares for which Awards may be granted to any
Participant or (b) without the consent of a Participant, would impair any of the
rights or obligations under any Award theretofore granted to such Participant
under the Plan; provided, however, that the Committee may amend the Plan in such
manner as it deems necessary to permit the granting of Awards meeting the
requirements of the Code or other applicable laws. Notwithstanding anything to
the contrary herein, the Board may not amend, alter or discontinue the
provisions relating to Section 9(b) of the Plan after the occurrence of a Change
in Control.


14. International Participants


With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Award with respect to such
Participants in order to conform such terms with the requirements of local law.


15. Choices of Law


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the conflicts of laws principles thereof.


16.  Effectiveness of the Plan


The Plan shall be effective as of the Effective Date.  

 

--------------------------------------------------------------------------------



